 Case 3:17-cv-02940-N-BH Document 15 Filed 05/27/20                     Page 1 of 1 PageID 265



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CLAY C. KEYS, #22458-017,                         §
          Plaintiff,                              §
                                                  §
v.                                                §    Civil Action No. 3:17-CV-2940-N-BH
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
          Defendants.                             §

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the plaintiff’s complaint will be DISMISSED with

prejudice under 28 U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(i) because it is frivolous and fails to

state a claim.

       If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 27th day of May, 2020.




                                               UNITED STATES DISTRICT JUDGE
